*263Opinion by
La whence, J.
It was stipulated that the merchandise consists of zinc in sheets, not coated or plated with nickel, or other metal, or gold, silver, or platinum, or any solutions; that said ^inc sheets are articles of which metal is the component material of chief value, other than ores, concentrates, or crude metal; that the merchandise was imported to be used in remanufacture by melting; and that there had been compliance with the regulations of the Secretary of the Treasury pursuant to Public Law 869, supra, requiring submission of proof of such use in remanufacture by melting. Upon the agreed statement of facts, it was held that the merchandise comes within the provisions of Public Law 869, supra, as amended by Public Law 66, supra, and is properly entitled to free entry.